Eonoyabl6 Bert.F0rd,.bdminl6trator
    Tsma Liquor.Control Board
    Austin, Tom6

    D6ar Sir:                                  Opinion No. O-6917
                                               R6‘ Proper form of ba11ot.to bo
                                                    used in a local option slsc-
                                                    tion in P city part of vhich
                                                     is "dry" under 4 follnerlo-
                                                     oal option slectioo and part
                                                     of which ha8 since basn ann6x-
                                                     ed and is "wet."    : ',

               You haw rsqu6sted~an opinion of this depar+anent based on facts
    contained in a letter written to you by Mr. Jos. F. Hsnson of Pasadena,
    Texas, .The letter, in pait, is 16 follonrs:
                                 8 t
        .            "I% ar6 prapaiing to pstition the Conmissionsrs
                Court of Harris County for an order authorizing and
                ordering an'eleotion illthe City of Pasadena to deter-
                mine whether Or not the Sale of all aloohdlio bsveragcs
                shall be lagalired or shall bs prohibited in the City.

                     ”
                         .   .    .    .


                     "Our problem is thi6, part of'the oorporate. area
                of the City is 'dry' bjr a local option election, as
                stated abow,   held in 1937, and . part i6~ 'wet ‘6
                stated abOV6, beoPuS   it was 'W6t' prior to it6 being
                annEXEd t0 i&6 City.   Th6 qU6StiOIl i6f, Which form bf
                th6 .bllot, if Either, w+ld   b6 proper under th6S6
                oiroum6tulo66?"

                From the fwts set forth in the rbwa latter i appsars that
    th6. City of F'asadsna oontaj,npsapproxtiately four squar6 miles which i6
3   "dry" under a local option elaotion held in 1937, and approximately six
    Square mil66 annexed 6inae 1940 whioh i6 "w6t.' NE havs been advised by
    th6 Ten6 Liquor Control ,Board that the sale ~of all intwioating    liquors
    in th6 annexed por$ion of the City of Pasadena ha6 b66n'Isgalizsd.

               WE a66~66 that thSr6 iS no (iu6StiOIIas t0 the validity Of
    either the mnrxatlm   6f the "w6t6 territory of the local option Slec-
    tion held in 1937, Th6 l6gll 6ffEOt Of the lnnOX6tiOn Of . *WVt"
     Honorable Bsrt Ford, Pug6 2 - O-6917
                                                                    .


     territory to a "dry" oity ~66 before the 6upr6me Court of Texa6    in the
:    O‘S6 Of Houohins V6. P16inO6, 110 S.W. (2d) 549. In thut 0‘66      the
i    oourt speaking through Judge Crit6 strt?d that no provi6%on   is   mode in
     our lrw for l change In the local optioil status of L "wt lma"     merely
1
     through its annexation to a "dry are.6 by ordinnmce.

                SEOtiOn 20 Of Arti    XVI Of the TEXa6 COnEtitUtiOn,    l‘6t
     unended in 1935, provides In part a6 follows:

                "tbj
                  . . ths leeislature shall snaot a law or l&w6
         whereby the qualified voters of any ooun
         prsoinot or inoorporatedtown     or
         ity VOt6   Of thOS6 VOtinK. datermine t(ran time t0 tim6
         Wh&her    the S616 Of int&OPting    liquor8 for bSVOmg6
         purposes ,6hallb6 prohibited or legalized within th6
         prescribed limits; md such laws Shall oontain prov-i-
         sions for voting on ths sale of intoxio&ing     liquor6
         of.various types and various rlooholio contsnt."
         (&lphaSiE added.)

                The Supreme Court in the Houohins 0166 cited above declared
    that since  this constitutional amendment providdd for the method of de-
    t6lrmining whether or not intoxiolting liquors maybe   legalized within P
    pr666rib6d filma th6n this 7166 the 6XolUSiv6 mQun6 by whioh this question
    oould b-s deoidad.  See also on this question Attorney Ceneral~s Opinion
    No. O-6880, a oopy of whioh is attached.

                 It is l -11 settled rule under the Texus ~a666 that'wh6n6v6r'
     a local option law is on06 legally put into operrtion.tia    given territo-
     ry, it must r6main in for06 until it has bean voted out by the voters,of
     the territory WhEr6 suoh law was originally vitalized.   Se6 Ex Pete
    ,Pollard; 103 S.W. 876 and Hailing vs. Xing, Cbun'q Judge, 67 S.W. (2d)
     1074. Artiob    XVI, Seotion 20 of the Texas Constitution provides for
     616OtiOn6 Only in thb COUnty, jUEtiO6'6 prEOin,Ot Or inOOrpor6t6dtDti
                                                                        --  or
     pity.

                Hav+ng determined that ths 6xo1usiv6 method of ohanging the"
    6tutu6 of a "dry-'or "w&     ur68 i6 by an eleotion, we now proceed to th6
    qU66tiOXI Of the form Of ths tillOt t0 bs used, in an 6lEOtiOn in 6n incor-
    porated city prt of wbioh i6 "wet' and prrt of whioh i6 "dry."
                                    .    -
                Pursurnt to 86otion 20 of &tiole XVI of the Taxas Conetitu-
    tion, previously set forth in thi6 Op$niOn; the Forty-fourth Legislaturs
    in 1936~pa666d the T6%a6 Liquor Control &at whioh,ie t0 be found in &ti-
    016; 686--d   667 of Vernon'6 Annotated Penal Code,  1926. Artiole 666-23
    d6fla.i a *dry ur6a6 6nd 6 %t     area" a6 followsc
Honorubl6 Bert Ford, Pug6 S - O-6917




                 "lbensver --thetsrm   '&   -lr 68@----
                                                   is used in this
           Act  it
           _------- ah,.11 m6un  und refer to  811 oounties, just166
           preoinots, inoorporutad OitiES --.  or tOWn6 'irherein the
           .sule of ulooholio beveruger bus been prohibited by
           Prlid 10081 option 616o$ion6 held under th6 kws of
           ths 3tRt6 in fOrb6 Rt th6 tim6 Of th6 taking 6ff6ot
           of Ssotion   20, Art1016   NI, Constitution of Texus in
           th6 your 1919.     It lik6wise shull m6.n und refer to
           "y 6uah u.86 Wh6r6 6‘16 Of such ‘loOhOlio bevsnges
           shull b6 prohibited under the terms of this Aot.

                'The term 'w6t urbuf ah811 m6.n md refer to 811
           other w-688 of the State.' (Enphusis udded.)

                 An ex6minution of the rbov6 undersoorsd lPnguag6 in,
Article 666-33.foroes US to the oonalusion th+t th6Bterminution     of ths
stutus of-one of the politic81 subdiviEion6 mentionEd in Articla XVI,
Section 20 of the T6x.s Constitution depends upon 8 oonsiderution of
the 6t‘tUE of the county, jUEtiO6  pr6OiXlOt, Or inoorporutad tOvdl Or
oity 86 8 whole,.6nd that on6 of the. ubov6 subdivisions muy not b6 part
"dry6 .nd p.ti "wet" for the purposes of 8 10081 option election.      It
is our further opinion tbut $f~uny prrt of the eubdivision is "wet"
then the entirs subdivision, is "Iret" for purpos&   of 8 loo81 option
6l6otion.   The City of Pusrdani, dEEpit the fuot thut the entire    city
W.6 origin@ly   i "dry m-68," 16 no* a "rst ur68" by virtue of't.he flat
thut liquor muy now be legully sold in 8 portion of the inoorporated
oi,ty.

                 Arti?    666-36 6.nd 666-40 of Vernon's Annotutad'P6n.l
Cod6, 1926, oonobrn the fOZ7U lnd r6qUiEit66 Of tillOt6'USEd in 8 10~81
Option 616OtiOn.   Article 666-36 reuds, in purt, us follow68

                 "(8) At 6‘id eleotionthe  vote 6h.llbe'by
        of~ioiul.~llot   whioh shull be printed or written    .
        thErEOn Rtth6 top thereof in plRin letter6 tha nrOrd6~
        'Offioi‘l B.llOt.'   Suid b.llOt 6h.11 h.V6 ‘160 Writ
        t6n or printsd thsr6OR the is6u6~66u66      .ppropriata
        to the 6160tion Order 86 provided in S6otion 40 of this
        Aot,   . . . * (tiph.616 ‘ddad.)

                Arti    666-40 prWid6S   for &a6    method6 of l6galirution
Of the V.riOUE t&M6 Of liqUOr6, .nd likawlsa three d6gr666 of prohibition.
Thi6 lrtiol6 66t6 Out on6 fOIm Of WlOt    t0 be U66d in 8 "W6t Rr68" und
rnother form to b6 u66d in 8 "dry *reti"   Sinoew6   hnve ooncluded thut.
this eleotion ia to b6 held in 8 "mt'ur686   we'd11   quote only the pr&i-
6iOn6 ‘ppllo‘bl6 to 616OtiOn6 in 6uohRr6.6.       "

                 "In .r686 Wh6M th6 6816 of all ulooholio'
        bowrug     h86 been lo~ulired on6 or more Of the
,


                                                                                  1’
                                             ._
    Honoruble Part Ford, Pug6 4 - o-6917
                                                                                       !



            following 16~~66 ah.11 b6 6uhUittEd in 8~ pro-
                                                                                       I
           .hitdtory eleotion:
                     "(a).    !For prohibiting the 6816 of ,811                        I
                     beverugea thut oontuin uloohol in 6x0666
                     of four (4%) peroentum by w6ight' und                             I
                     'Agulnrt   prohibiting the 8816 of 811 bsv-
                     6rPg6S thut oontuin uloohol in 6x0664 &f
                    four (4%) peroentum by might.'

                           “(‘91.  *For prohibiting the 8816 of 811
                           ulooholio b6verRg66 that ContRin alcohol
                           in 6x0686 of fourtesn (14%) peroentum by
                           volume1 und 'Against prohibiting the 8816
                           of 811 llooholio b6v6rRgEs thut contuin
                           llcohol in 6x0068 of fourteexi (14%) per-
                           oentun by volun16.'

                           “(f).   'For prohibiting the sale of all                    1
                           ulcoholiabawr~gs~~~~d~g~t~r~~
                                  the 6‘16 .Of .llilooholio~.b6V6r‘g66.'
                                 --
                                      .ddedT-

             Sin06 the letter enclosed by you stutea that ths forthcoming else-
    tion is *to datsrmine whether or not the s.le,of 811 ulooholio bever.Kes
    6h8ll bs 16 ulirsd or~ahull~@6 prohibited in the city" it upp6urs that
    -----Y-e (f under6oorEd lbov6 OOnt.inE.th6 proper issuss to bs auhnitted
    section
    int he forthocming 6l6ctiOn..

            It is important that the form of the ballot orllsdfor,inArticle
    666-40 b6 6tZ'iOtly follorrad. Inthe 0.66 Of ldOy6r VS. g6116y, Et al., 93
    8.X (2d) 603, the SUI dntonio Court of Civil'App6ul6 used this,lunguager

                    "The word 16hr11' found ixi Seoti!xI 36(u) m.kes
            it nandutory th;t the form of b.llct herein given or,~otie
            or more of the fOZ¶66 Of brllot6 66t forth in SECtiOn 40,
            shull be used in 811 6leotion6 held on th6 liquor WEE-
            tion.6

            In the 66616 opinion WE find the following          Etutem?nt#

                           '*The fdlur6
                                 to ~66 the form of &llot~pi66~rib6d
            by   6t‘tUtE       OOnEtitUteE
                                   8 viO1‘tion Of the m.ndutory.@ovi-,
            6iOn6 of the Liquor tintI'   Aot und render6 ths 616otion
            voiduble, When 66l.EOnRbly ltt6ok6d in 8 proper 6l6OtiOn
            oont.at.*

                                                                       5     '.
Honoruble Bert Ford, Fag6 6     - O-6917


        For udditionul 08666 holding thut the stututory form of ballot
must be used 866 Cuin, County Attornsy ~6. Gurvey, 187 S.H. 1111; Grif-
fin vs. TuckEr,, County Attorney, 119 S.W. 338 und Flowers ~6. Shearer,
107 S.W. (2d) 1049.

         It is the opinion of this dapPrtment, that for purposss of 8
locul option election, the Ciw of Pu6ud6dP is 8 "wet 8reu"~within the ,'
meuning of the Texas Liquor Control Act.    It is ths further opinion of
this d6prhnsnt   thut 811 quulifi6d voters now rssiding in the incorpor-
lt6d City of P6sudenu who dasire to vote muy do so und they must be
furniEh6d with 8 bllot   printed in strict conformity with Articles 656-36
und 666-40, Seotlon (f) of Vsrnon'6 hnnotuted Penal Cods, 1926.

           lR trust thls 66tisfuotorily    unslmrs your questions.

                                               Your6 v6ry truly

                                          ATTORNEYGENJ$RALOFTEXAS



                                          ;w
                                               6/ c. Y. %116
                                                  c. Y;&,.i116
                                                  +?,.sSiEt‘nt




AF’PPROVEDOCT   5,1946

6/Grov6r     s6116r6

ATTOR!@YGEHERALOFT~

                                                           Approved O@iniOn Colmnitt66
                                                           By BWB Chaitin